
	
		I
		111th CONGRESS
		1st Session
		H. R. 2177
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Price of North
			 Carolina (for himself, Mr.
			 Spratt, Mr. Waxman,
			 Ms. Schakowsky,
			 Mr. Conyers,
			 Mr. Cooper,
			 Mr. Miller of North Carolina,
			 Mr. McGovern,
			 Mr. Dingell,
			 Mr. Filner,
			 Mrs. Maloney,
			 Mrs. Capps,
			 Mr. Brady of Pennsylvania,
			 Mr. Ellison,
			 Ms. Hirono,
			 Mr. Hall of New York,
			 Mr. Etheridge,
			 Mr. Farr, Mr. Blumenauer, and Mr. Payne) introduced the following bill; which
			 was referred to the Committee on Armed
			 Services, and in addition to the Committees on
			 Foreign Affairs and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require accountability for personnel performing
		  private security functions under Federal contracts, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transparency and Accountability
			 in Security Contracting Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Requirements related to personnel performing private
				security functions under Federal contracts.
					Sec. 3. Requirements for improving coordination between the
				United States Armed Forces and contractors performing private security
				functions.
					Sec. 4. International framework for security
				contracting.
					Sec. 5. Definitions.
					Sec. 6. Effective date.
				
			2.Requirements
			 related to personnel performing private security functions under Federal
			 contracts
			(a)Accountability
			 Requirements for Personnel Performing Private Security Functions Under Federal
			 Contracts or Subcontracts During Contingency Operations
				(1)Requirement to
			 provide certain information about personnel performing private security
			 functionsEach covered contract shall require the contractor to
			 provide to the contracting officer for the contract, not later than 5 days
			 after award of the contract, the following information regarding private
			 security functions to be performed under the contract:
					(A)The approximate
			 number of persons to be used to perform the private security functions.
					(B)A description of
			 the process used to hire such persons, including the method by which and the
			 extent to which background checks regarding such persons are conducted.
					(C)A description of
			 how such persons are trained to carry out tasks specified under the contract
			 relating to such functions.
					(D)A description of
			 each category of activity relating to such functions required by the
			 contract.
					(2)Updates of
			 informationThe information provided under paragraph (1) shall be
			 updated by the contractor during contract performance as necessary.
				(3)Safeguarding
			 informationThe head of each agency awarding a covered contract
			 shall take such actions as are necessary to protect any information provided
			 under paragraph (1) that is a trade secret, or commercial or financial
			 information, from disclosure to persons outside the Government. This paragraph
			 shall not be construed to prevent access to such information in the course of
			 an investigation into alleged misconduct committed during the performance of a
			 covered contract.
				(4)AccountingEach
			 covered contract shall include the following requirements:
					(A)Upon award of the
			 contract, the contractor shall provide cost estimates of salary, benefits,
			 insurance, materials, logistics, travel, administrative costs, and other costs
			 of carrying out private security functions under the contract.
					(B)Before contract
			 closeout (other than closeout of a firm, fixed price contract), the contractor
			 shall provide a report on—
						(i)the
			 actual costs of carrying out private security functions under the contract, in
			 the same categories as provided under subparagraph (A); and
						(ii)any
			 equipment or supplies issued or provided by the Federal Government for work
			 under the contract.
						(5)OversightBefore
			 a covered contract is awarded, the head of the agency awarding the contract
			 shall ensure that sufficient resources are available to enable contracting
			 officers of the agency to perform oversight of the performance of the contract,
			 including oversight inspections of facilities and operations.
				(6)Waiver
			 authority
					(A)WaiverThe
			 head of the agency awarding a covered contract may waive a requirement of this
			 section with respect to a contract in an emergency or exceptional situation, as
			 determined by the head of the agency. Any such waiver shall be limited to the
			 requirements that are impossible or impracticable to implement because of the
			 emergency or exceptional situation.
					(B)ReportIn
			 any case in which the head of an agency waives a requirement under this section
			 with respect to a contract, the agency head shall prepare a report that—
						(i)describes the
			 contract, the waiver, and the emergency or exceptional situation that justified
			 the waiver; and
						(ii)contains a plan
			 for bringing the contract into compliance with the waived requirements as soon
			 as possible or an explanation of why the waiver needs to be permanent.
						(C)Submission of
			 reportThe report required by subparagraph (B) shall be
			 submitted, within 30 days after the date of the waiver, to—
						(i)the
			 Committees on Appropriations, Armed Services, Oversight and Government Reform,
			 and Foreign Affairs of the House of Representatives; and
						(ii)the
			 Committees on Appropriations, Armed Services, Homeland Security and
			 Governmental Affairs, and Foreign Relations of the Senate.
						(b)Security
			 Contracting Database
				(1)Requirement to
			 establish and maintainNo later than 30 days after the date of
			 the enactment of this Act, the Secretary of Defense, in consultation with the
			 Secretary of State, shall establish and maintain a comprehensive security
			 contracting database.
				(2)Information to be
			 includedThe database required by paragraph (1) shall maintain
			 up-to-date information on the following:
					(A)Information
			 regarding each active covered contract, including—
						(i)a
			 brief description of the contract;
						(ii)the
			 total value of the contract;
						(iii)an
			 estimate of the number of personnel working under the contract;
						(iv)whether the
			 contract was awarded competitively; and
						(v)a
			 designation of whether the work under the contract is to be performed in
			 support of a contingency operation or of an international military
			 force.
						(B)For contracts
			 awarded in support of or in relation to a contingency operation or an operation
			 of an international military force—
						(i)the
			 total number and value of contracts awarded since the beginning of the
			 operation; and
						(ii)the
			 total number of contractor personnel killed or wounded during the performance
			 of such contracts since the beginning of the operation.
						(C)A list of each
			 individual who, while in performance of a contract awarded by the Federal
			 Government, has been—
						(i)convicted for
			 violation of United States law; or
						(ii)subjected to
			 legal or disciplinary action for reliably attested involvement in serious crime
			 (including organized crime, violent crime, sexual offenses, violations of
			 international humanitarian law, bribery, and corruption).
						(3)AccessAccess
			 to the database established under paragraph (1) shall be provided to Congress
			 and to the Government Accountability Office. The Secretary of Defense shall
			 endeavor to make information within the database publicly available to the
			 extent such information is not classified or sensitive to United States
			 national security interests.
				3.Requirements for
			 improving coordination between the United States Armed Forces and contractors
			 performing private security functions
			(a)Requirements for
			 the Appropriate Use of Security Contractors
				(1)ProhibitionNo
			 agency shall award a covered contract for performance of activities that
			 require or involve—
					(A)direct
			 participation by contractor personnel in hostilities with an enemy combatant or
			 force; or
					(B)interrogation by contractor personnel of an
			 individual who is a detainee or prisoner in the custody or under the effective
			 control of the United States Government.
					(2)Regulation(A)Not later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense, the Secretary of State,
			 the Administrator of the United States Agency for International Development,
			 and the Administrator of General Services shall each prescribe regulations to
			 ensure that no covered contract is awarded in violation of paragraph
			 (1).
					(B)The Federal Acquisition Regulation
			 shall be revised to ensure compliance with paragraph (1).
					(3)Special Rule
			 Relating to Language InterpretationParagraph (1)(B) shall not be
			 construed to include the performance of work related to language
			 interpretation, so long as the work is strictly limited to language
			 interpretation and occurs under the direct supervision of Federal Government
			 personnel.
				(b)Rules for use of
			 force
				(1)Requirement to
			 issueNot later than 15 days after the initiation of a
			 contingency operation, the Chairman of the Joint Chiefs of Staff shall issue
			 rules regarding the circumstances under which force may be used by contract
			 personnel performing private security functions within the area covered by the
			 contingency operation and the types of force authorized. Each covered contract
			 shall require contract personnel to adhere to the rules for the use of force
			 issued under this subsection.
				(2)NotificationThe
			 commander of the combatant command whose area of responsibility includes the
			 contingency operation shall communicate the rules for the use of force to
			 contract personnel in accordance with subsection (c).
				(3)Exceptions and
			 special rulesAs appropriate, the Chairman of the Joint Chiefs of
			 Staff may provide exceptions or special rules in the rules for the use of force
			 for specific contractors.
				(c)Hiring,
			 Training, and Equipment Standards Relating to Private Security
			 Contractors
				(1)RegulationsNot
			 later than 30 days after the initiation of a contingency operation, the head of
			 each agency awarding a covered contract shall prescribe in regulations minimum
			 standards (appropriate for the agency) for contract personnel, including
			 minimum hiring, screening, training, and certification standards. The standards
			 may vary based on the duties of personnel, shall, at a minimum—
					(A)require training
			 of all contractor personnel, in advance of the performance of work under a
			 covered contract, on—
						(i)applicable rules
			 for the use of force and firearms;
						(ii)international
			 humanitarian law and international human rights law;
						(iii)measures against
			 corruption, bribery, and related crimes;
						(iv)relevant
			 religious, gender, and cultural issues in the host nation; and
						(v)proper reporting
			 and investigation of incidents involving the use of force or firearms by
			 contractor personnel;
						(B)prohibit the
			 employment by a contractor performing a covered contract of an individual
			 who—
						(i)is
			 listed in a database under section 2(b)(2)(C);
						(ii)has
			 a reliably attested record of involvement in serious crime (including organized
			 crime, violent crime, sexual offenses, violations of international humanitarian
			 law, bribery, and corruption); or
						(iii)has
			 been dishonorably discharged from armed or security forces;
						(C)include guidance on
			 identifiability of contractor personnel and vehicles during performance of
			 security contracts; and
					(D)address security
			 clearance requirements and other issues that the head of the agency determines
			 may lead to security or performance concerns.
					(2)Guidance for
			 equipmentThe head of each agency awarding a covered contract
			 shall issue guidance (appropriate for the agency) on equipment used for private
			 security functions under covered contracts with the agency, including
			 appropriate uniforms and levels of body armor and equipment armor, and a
			 recommended list of re-armorers and weapons and armor manufacturers for
			 complying with such guidelines.
				(3)Consultation
			 with secretary of defenseThe head of each agency shall consult
			 with the Secretary of Defense in developing regulations and guidance under this
			 subsection.
				(d)Improved
			 Coordination and Communication Between United States Armed Forces and
			 Contractors Performing Private Security Functions
				(1)Establishment of
			 a theater security contract coordinating officerFor each
			 contingency operation with respect to which one or more covered contracts are
			 awarded for performance of work, the Chairman of the Joint Chiefs of Staff
			 shall designate a Theater Security Contract Coordinating Officer.
				(2)Responsibilities
			 of theater security contract coordinating officerThe Theater
			 Security Contract Coordinating Officer shall—
					(A)issue guidance
			 providing for reliable lines of communications between contract personnel and
			 United States Armed Forces;
					(B)communicate the
			 rules for the use of force, established under subsection (b), to contractors
			 and contract personnel;
					(C)communicate other
			 critical information, including guidance on Department of Defense
			 responsibilities for force protection of contract personnel and guidance on
			 equipment, to contractors and contract personnel; and
					(D)as appropriate,
			 communicate up-to-date information about the security environment that may be
			 relevant to contract personnel.
					(3)Requirements for
			 contractors relating to the theater security contract coordinating
			 officerContractors shall be required to—
					(A)register with the
			 designated Theater Security Contract Coordinating Officer for the theater in
			 which the covered contract is performed, and to report to the Officer the
			 number of personnel assigned to perform the covered contract;
					(B)immediately report
			 any incidents in which contract personnel use force or are attacked by hostile
			 forces;
					(C)immediately report
			 to the Theater Security Contract Coordinating Officer any casualties suffered
			 by covered contract personnel;
					(D)communicate to the
			 Theater Security Contract Coordinating Officer, in accordance with the guidance
			 issued under paragraph (2)(A), tactical information, such as information on the
			 movement of contractor personnel into and out of a battle space; and
					(E)communicate to the
			 Theater Security Contract Coordinating Officer relevant information, including
			 intelligence, reports of hostile activity, or information relevant to military
			 planning.
					(e)Sense of
			 congressIt is the sense of Congress that the Secretary of
			 Defense and the Secretary of State should work with contractors, industry
			 associations, and nongovernmental organizations to develop a system of
			 independent third-party accreditation of private businesses competing for
			 contracts for private security functions and, further, should ensure that
			 covered contracts are awarded only to contractors who obtain such
			 accreditation.
			4.International
			 framework for security contracting
			(a)International
			 framework on security contractingThe Secretary of State shall
			 work through appropriate existing or new international fora to achieve
			 agreement on an international framework regulating the use of private
			 contractors for security functions and facilitating cooperation among states,
			 international organizations, contractors, and private clients of such
			 contractors on measures to ensure the transparency and legal accountability of
			 security contractors.
			(b)Principal
			 issuesThe Secretary of State shall work to ensure that the
			 international framework sought under subsection (a) shall address the following
			 areas of concern:
				(1)Legal obligations
			 of international organizations, contracting states, contractors and their
			 personnel, and private clients of such contractors relating to the use of
			 private contractors for security functions to ensure compliance with and
			 enforcement of international humanitarian law and international human rights
			 law.
				(2)Standards for the
			 use of force and firearms by contractor personnel.
				(3)Obligations of
			 contracting states to ensure the appropriate training and equipping of private
			 security contractors, including training on the following:
					(A)Rules for the use
			 of force and firearms.
					(B)International
			 humanitarian law and international human rights law.
					(C)Measures against
			 corruption, bribery, and related crimes.
					(D)Relevant
			 religious, gender, and cultural issues in the host nation.
					(E)Identifiability of
			 contractor personnel and vehicles during performance of security
			 contracts.
					(F)Proper reporting
			 and investigation of complaints relating to the conduct of contractor
			 personnel.
					(4)Obligations of
			 contracting states to ensure the appropriate vetting of private security
			 contractors, including a mechanism by which contracting states shall ensure
			 that contracting organizations performing security functions do not employ an
			 individual who has a reliably attested record of involvement in serious crime
			 (including organized crime, violent crime, sexual offenses, violations of
			 international humanitarian law, bribery, and corruption) or who has been
			 dishonorably discharged from armed or security forces.
				(5)Measures to ensure
			 appropriate communication and coordination between private security
			 contractors, armed forces, and other lawful authorities operating in the same
			 area.
				(6)Procedures for
			 territorial states to register, authorize, and oversee private contractors
			 performing security functions on their territories.
				(7)Obligations of
			 contracting states, contractors, and other relevant parties relating to
			 prosecution, reparations and other remedies for violations of international
			 humanitarian law or human rights law.
				(8)Measures to
			 facilitate information-sharing and other cooperation among contracting states,
			 territorial states, and home states of contractor personnel, especially in
			 relation to contractor performance, contractor oversight, and the occurrence
			 and remedy of violations of international humanitarian law or human rights
			 law.
				(9)Obligations to
			 ensure the rights of private security contractor personnel.
				(10)A
			 categorization of functions not appropriate for performance by private security
			 contractors, including functions deemed inherently governmental, deemed to
			 constitute direct participation in hostilities, or otherwise
			 impermissible.
				(c)ReportNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to Congress a report on the activities carried out to
			 implement this section.
			5.DefinitionsIn this Act:
			(1)Covered
			 contractThe term covered contract means—
				(A)a prime contract
			 awarded by an agency, if the work to be performed under the contract includes
			 private security functions;
				(B)a subcontract at
			 any tier under any prime contract awarded by an agency, if the work to be
			 performed under the subcontract includes private security functions; or
				(C)a task order
			 issued under a task or delivery order contract entered into by an agency, if
			 the work to be performed under the task order includes private security
			 functions.
				(2)Private security
			 functionsThe term private security functions,
			 with respect to activities carried out under a covered contract in a theater in
			 which the United States is engaged in a contingency operation, means—
				(A)any activities for
			 which personnel are allowed to carry weapons in the performance of the
			 contract;
				(B)the performance
			 of—
					(i)military logistics
			 and maintenance;
					(ii)interrogation of
			 prisoners;
					(iii)convoy
			 security;
					(iv)guarding vital
			 facilities and personnel;
					(v)tactical security
			 work;
					(vi)local force
			 training; or
					(vii)security advice
			 or planning; or
					(C)any other activity
			 in support of the contingency operation, as determined by the Theater Security
			 Contract Coordinating Officer.
				(3)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
			(4)Contingency
			 operationThe term contingency operation has the
			 meaning given the term section 101(a)(13) of title 10, United States
			 Code.
			(5)ContractorThe
			 term contractor means an entity performing a covered
			 contract.
			(6)Contract
			 personnelThe term contract personnel means
			 persons assigned by a contractor (including subcontractors at any tier) to
			 perform work under a covered contract.
			6.Effective
			 date
			(a)ApplicabilityThe
			 provisions of this Act shall apply to the following:
				(1)All covered
			 contracts and all covered contract personnel in which the work under the
			 contract is carried out in a theater in which the United States is currently
			 conducting contingency operations.
				(2)In the event that
			 the United States begins new contingency operations, all covered contracts and
			 all covered contract personnel in which the work under the contract is carried
			 out in a theater in which the United States is conducting such contingency
			 operations.
				(b)Immediate
			 EffectivenessThe provisions of this Act shall enter into effect
			 immediately upon the enactment of this Act.
			(c)ImplementationWith
			 respect to covered contracts and covered contract personnel discussed in
			 subsection (a)(1), the United States Government shall have 90 days following
			 the date of the enactment of this Act to ensure compliance with the provisions
			 of this Act.
			
